UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: April 30, 2014 Date of reporting period: April 30, 2014 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST ROBO-STOXTM Global Robotics and Automation Index ETF Annual Report April 30, 2014 ROBO-STOXTM Global Robotics and Automation Index ETF Table of Contents Management Discussion of Fund Performance 2 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to the Financial Statements 12 Report of Independent Registered Public Accounting Firm 19 Trustees and Officers of the Trust 20 Disclosure of Fund Expenses 23 Supplemental Information 24 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Exchange Traded Concepts uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-456-ROBO; and (ii) on the Commission’s website at http://www.sec.gov. ROBO-STOXTM Global Robotics and Automation Index ETF Management Discussion of Fund Performance (Unaudited) ROBO-STOX™ Global Robotics and Automation Index Exchange Traded Fund Dear Shareholders, On behalf of the entire ROBO-STOX™ team, we want to express our appreciation for the confidence you have placed in the ROBO-STOX™ Global Robotics and Automation Index ETF (“ROBO” or the “Fund”). The following information pertains to the period between the inception of the Fund on October 21, 2013, and the end of the fiscal period on April 30, 2014. The Fund saw positive performance during the period since inception through April 30. The market price for ROBO grew 4.20% and the NAV rose 3.84%, while the S&P 500, a broad market index, returned 9.13% over the same period. Meanwhile, outstanding shares rose to 4,050,000. From inception through April 30, 2014, the largest positive contributor to return was Aerovironment Inc. (AVAV US), adding 88 bps to the return of the Fund, a result of its average weighting of 2.6% and 36.44% gain for the period. The second largest contributor to return for the period was Hiwin Technologies Corp (2049 TT), positively contributing 55 bps to the return of the Fund, gaining 20.40% for the period and with an average weight of 2.70%. The third largest contributor to return was Airtac International Group (1590 TT), adding 51 bps to the return of the Fund, with a total return for the period of 48.27% and an average weight for the period of 1.15%. For the period, the largest negative contributor to return was Yaskawa Electric Corp. (6506 JP), detracting 38 bps from the return of the Fund, declining 14.13% with an average weight of 2.11%. The security contributing second-most negatively was The Exone Company (XONE US), reducing the return of the Fund by 36 bps, declining 32.53% with an average weight of 1.05% for the period. The third largest negative contributor to return was Arcam AB (ARCM SS), detracting 33 bps from the return of the Fund for the period, declining 26.29% with an average weight of 1.17%. The best performing security in the Fund for the period was Yushin Precision Equipment (6482 JP), gaining 51.61% and contributing 50 bps to the return of the Fund. The second-best performing security for the period was Airtac International Group (1590 TT), with a total return of 48.27% and adding 51 bps to the return of the Fund. The third-best performing security was Aerovironment Inc. (AVAV US), gaining 36.44% for the period and contributing the most positively of all securities in the Fund, adding 88 bps to the return of the Fund. The worst performing security in the Fund for the period was The Exone Company (XONE US), declining 32.53% and reducing the return of the Fund by 36 bps. The second-worst performing security in the Fund was Mazor Robotics Ltd. (MZOR IT), declining 27.01% for the period and reducing the return of the Fund by 14 bps. The third-worst performing security for the period was Arcam AB (ARCM SS), declining 26.29% and reducing the return of the Fund by 33 bps. There is much ahead for the robotics and automation space, and we are thankful that you have joined us. As Technology-related companies begin entering the market through high profile acquisitions, we believe the awareness of and opportunities for our Fund should only increase. We look forward to keeping you well informed as things progress. Sincerely, Garrett Stevens, Chief Executive Officer Exchange Traded Concepts, Advisor to the Fund 2 ROBO-STOXTM Global Robotics and Automation Index ETF Management Discussion of Fund Performance (Unaudited) (Continued) About the Index: The Fund tracks The ROBO-STOX™ Global Robotics and Automation Index (the “Index”) which is designed to measure the performance of robotics-related and/or automation-related companies. The Index is comprised of companies in the rapidly developing global robotics and automation industry, with operations in over 15 different countries around the world and listings on multiple foreign and domestic exchanges. The Robo-Stox™ Global Robotics and Automation Index ETF is designed to track, before fees and expenses, the price and yield performance of the Robo-Stox™ Global Robotics and Automation Index. This is a rule-based index which employs specific investment criteria focused on companies that will derive a portion of revenues and profits from robotics-related and/or automation-related products and/or services. The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation, with each stock’s weight in the Index proportionate to its market value. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice. Growth of a $10,000 Investment‡ (at Net Asset Value)‡ AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED APRIL 30, 2014* Cumulative Inception to Date Net Asset Value Market Price ROBO-STOX™ Global Robotics and Automation Index ETF 3.84% 4.20%‡ ROBO-STOX™ Global Robotics and Automation Index 5.44%‡ 5.44%‡ S&P 500 Index 9.13%‡ 9.13%‡ * Fund commenced operations on October 21, 2013. ‡ Unaudited. 3 ROBO-STOXTM Global Robotics and Automation Index ETF Management Discussion of Fund Performance (Unaudited) (Concluded) The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that shares, when redeemed or sold in the market, may be worth more or less than their original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Investors should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. A prospectus, containing this and other information, is available at www.robostoxetfs.com. Investors should read the prospectus carefully before investing. There are risks associated with investing, including possible loss of principal. Current performance may be lower or higher than the performance data shown above. Performance data current to the most recent month-end is available at www.robostoxetfs.com. There are no assurances that the Fund will meet its stated objectives. The Fund’s holdings and allocations are subject to change and should not be considered recommendations to buy individual securities. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See definition of comparative indices in Management Discussion of Fund Performance. 4 ROBO-STOXTM Global Robotics and Automation Index ETF Schedule of Investments April 30, 2014 Description Shares Fair Value COMMON STOCK — 99.2% Canada — 1.9% Industrials— 1.9% ATS Automation Tooling Systems* $ MacDonald Dettwiler & Associates 1,026,545 Total Canada 2,000,302 Finland — 1.1% Industrials— 1.1% Cargotec, Cl B 1,092,003 Total Finland 1,092,003 France — 2.1% Industrials— 1.0% Schneider Electric 1,098,906 Information Technology— 1.1% Dassault Systemes 1,105,784 Total France 2,204,690 Germany — 8.4% Consumer Discretionary— 1.0% Leoni 1,102,608 Industrials— 5.8% Krones KUKA Siemens 1,060,579 6,048,478 Information Technology— 1.6% Isra Vision Jenoptik 991,129 1,665,045 Total Germany 8,816,131 Description Shares Fair Value Hong Kong — 1.0% Industrials— 1.0% Johnson Electric Holdings $
